DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on March 24, 2021. This is a first action on the merits of the application.  Claims 1-24 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-8 and 19-24 in the reply filed on March 10, 2021 is acknowledged.  Claims 9-18 and 25-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 6, 7, 23 and 24 are objected to because of the following informalities: 
Claims 6, 7, 23 and 24 recites “in the range of” which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a range of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2016/0067692 A1, hereinafter “Ouyang’692”), in view of Ouyang et al. (US 2014/0356280 A1, hereinafter “Ouyang’280”). 
In regard to claims 1, 2, 3, 4 and 5, Ouyang’692 discloses a process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 (paragraphs [0030]-[0031]), wherein the process comprising:
contacting said zeolite precursor in a solution containing a tetrabutylammonium fluoride (claims 2 and 3), wherein the borosilicate layered zeolite precursor is B-SSZ-70 (paragraph [0031]). 
Ouyang’692 does not explicitly disclose said zeolite precursor is contacted with a zinc source.
However, Ouyang’280 discloses a process for delaminating a borosilicate layered zeolite precursor comprising B-SSZ-70 (paragraphs [0094]-[0096]). Ouyang’280 discloses that if the said borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution (claims 4 and 5) or manganese nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (paragraph [0009]). 
Ouyang’692 and Ouyang’280 references direct delaminating the zeolite precursor including B-SSZ-70.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 of Ouyang’692 to provide the zeolite precursor is further contacted with a zinc source, such as zinc nitrate, as taught by Ouyang’280, because (1) if the said borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (Ouyang’280, paragraph [0009]) and (2) this involves application of a known method to introduce a known delaminating agent to improve a known process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 with predictable results.

In regard to claim 6 Ouyang’692 discloses a delamination process temperature of 100 [Symbol font/0xB0]C (paragraph [0031]) which renders the recited temperature range prima facie obvious. See MPEP 2144.05.

In regard to claims 7 and 8, Ouyang’692 discloses a delamination process temperature of 100 [Symbol font/0xB0]C (paragraph [0031]). In a different embodiment of delaminating B-ERB-1 precursor, Ouyang’692 discloses a delamination process temperature of 135 [Symbol font/0xB0]C (paragraph [0028]).
In light of teachings from Ouyang’692 in its entirety, the claimed temperature ranges would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize delamination process of the borosilicate layered zeolite precursor B-SSZ-70 and . 

Claims 19, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2014/0356280 A1, hereinafter “Ouyang’280”). 
In regard to claims 19 and 22, Ouyang’280 discloses a process for delaminating a borosilicate layered zeolite precursor B-EBR-1 (paragraphs [0045]-[0048]; [0053]-[0054]), wherein the process comprising:
contacting said zeolite precursor in a solution containing a zinc source of Zn(NO3)2[Symbol font/0xD7]6H2O (claim 22), wherein the borosilicate layered zeolite precursor is B-ERB-1 (paragraph [0053]). 
Ouyang’280 does not explicitly disclose said zeolite precursor is contacted with a fluoride source.
However, Ouyang’280 discloses the materials after delamination and, in a preferred embodiment, delamination and contact with a reactive heteroatom metal precursor, may be useful as made. Alternatively, they may be partially demetallated to afford a more active catalyst (paragraph [0041]).  As a way of demetallation, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-EBR-1 of Ouyang’280 to provide the zeolite precursor is further contacted with a fluoride source, because the materials after Ouyang’280, paragraph [0041]), and as a way of demetallation, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 

In regard to claims 23 and 24, Ouyang’280 discloses a delamination process temperature of 135 [Symbol font/0xB0]C (paragraph [0053]) which is within the recited temperature ranges. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang’280, as applied to claim 19 above, and further in view of Katz et al. (US 2015/0118147 A1, hereinafter “Katz”). 
In regard to claims 20 and 21, as set forth above, Ouyang’280 discloses treating the zeolite precursor with ammonium fluorosilicate (i.e., a fluoride source) (paragraph [0041]). 
But Ouyang’280 does not explicitly discloses the fluoride source comprises ammonium fluoride such as tetrabutyl ammonium fluoride.
Katz discloses synthesis of novel delaminated layered zeolite precursor materials prepared by fluoride/chloride anion-promoted exfoliation (Abstract). Katz discloses tetrabutyl ammonium fluoride as a suitable fluoride source for delaminating layered zeolite precursor (paragraph [0075]).  Katz discloses the layered zeolite precursors to be delaminated in accordance with the present process can be any layered zeolite material. Examples of suitable layered zeolite precursor materials include MCM-22 (P), SSZ-25, ERB-1, PREFER, SSZ-70 (e.g., Al-SSZ-70 or B-SSZ-70) (paragraph [0045]).
Ouyang’280 and Katz references direct delaminating the zeolite precursor including ERB-1.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process for delaminating a borosilicate layered zeolite precursor B-EBR-1 of Ouyang’280 to provide the fluoride source comprising tetrabutyl ammonium fluoride as a delaminating agent as taught by Katz, because (1) delaminating layered zeolite precursor materials including B-ERB-1 through fluoride/chloride anion-promoted exfoliation is a known, effective delaminating method in the art as taught by Katz (paragraphs [0045]; [0075]) and (2) this involves application of a known method to introduce a known delaminating agent to improve a known process for delaminating a borosilicate layered zeolite precursor B-EBR-1 with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772